*689In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Queens County (Flaherty, J.), dated December 15, 2004, which, upon a jury verdict finding it 50% at fault in the happening of the accident and the plaintiff 50% at fault, and upon an order of the same court dated November 23, 2004, denying its motion, inter alia, pursuant to CPLR 4404 (a) to set aside the verdict and for judgment as a matter of law dismissing the complaint, is in favor of the plaintiff and against it.
Ordered that the judgment is reversed, on the law, with costs, the branch of the motion which was to set aside the verdict and for judgment as a matter of law dismissing the complaint is granted, the complaint is dismissed, and the order dated November 23, 2004, is modified accordingly.
In this action to recover damages for personal injuries resulting from the alleged negligent maintenance by the defendant of a staircase located at the 74th Street and Roosevelt Avenue subway stop in Queens, the jury returned a verdict on the issue of liability finding the plaintiff and the defendant each 50% at fault in the happening of the accident. The defendant timely moved, inter alia, pursuant to CPLR 4404 (a) to set aside the verdict and for judgment as a matter of law dismissing the complaint. The court denied the motion and the instant appeal ensued.
The only testimony offered was that of the plaintiff, who testified that on October 4, 2001, at about 7:20 a.m., she got off the No. 7 train and was descending a staircase to catch another train. She was holding the handrail and, after she took about seven steps, she slipped on a newspaper which she described as folded with grease stains on it. She further testified that she was sure that this was the same newspaper she had seen two days earlier because it had the same grease stains on it. She did not see the newspaper the day before because she did not use that subway that day. She claimed that on other days the staircase had lots of garbage on it.
On cross-examination the plaintiff testified that she did not step over the newspaper because she did not see it. Moreover, the plaintiff was unable to describe the newspaper with any significant particularity as to date, headlines, or ads. She conceded that upon seeing the newspaper and garbage two days earlier she took no steps to report the debris to the defendant New *690York City Transit Authority. The plaintiff called no other witnesses and rested. The defendant also rested without calling any witnesses.
We agree with our dissenting colleague that great deference must be given to the jury’s determination of issues involving credibility. However, that principle should not be carried to such an extreme that a verdict is allowed to stand based on testimony which is utterly incredible as a matter of law because it is manifestly untrue, physically impossible, or contrary to common experience, and such testimony should be disregarded as being without evidentiary value notwithstanding that it is uncontradicted (see Loughlin v City of New York, 186 AD2d 176 [1992]).
In this case we find it utterly incredible that (1) the plaintiff, who admitted that she did not see any newspaper on the date of her fall before she fell, had nonetheless observed the newspaper two days earlier, (2) being unable to distinguish to any significant degree the paper which caused her fall, the plaintiff had the keen powers of observation to note that the paper two days earlier was folded and had a grease stain, and (3) after two days of pedestrian traffic, the same newspaper would remain virtually undisturbed. We conclude that the verdict was predicated on testimony which was manifestly untrue and contrary to common experience and is thus incredible as a matter of law and should be afforded no evidentiary value (id.). The record reveals no other facts upon which any possible liability can be imposed upon the defendant. Thus, there was no valid line of reasoning and permissible inferences by which the jury could find in favor of the plaintiff, and the Supreme Court should have granted that branch of the defendant’s motion which was to set aside the verdict and for judgment as a matter of law dismissing the complaint. Miller, J.E, Luciano and Lifson, JJ., concur.